Citation Nr: 0947895	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  04-43 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for dry eye syndrome.

2.  Entitlement to service connection for pleomorphic 
adenoma. 

3.  Entitlement to service connection for left side facial 
paralysis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served with the Army National Guard from May 1999 
to July 2005.   He has verified active duty service from May 
2000 to July 2000, June 2001 to August 2001, and from October 
2002 to October 2003.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.

In February and August 2007 the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board and is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for 
dry eye syndrome, pleomorphic adenoma, and left side facial 
paralysis as residuals of a left superficial parotidectomy 
performed in March 2003.  Although the Veteran served on 
active duty with the Army National Guard from October 2002 to 
October 2003, the medical evidence of record establishes that 
the March 2003 parotidectomy was the natural progression of a 
pre-existing pleomorphic adenoma that was diagnosed in August 
1999 and excised in November 1999.  

Therefore, the central issue in this case is the Veteran's 
duty status at the time his pleomorphic adenoma was diagnosed 
and excised in 1999.  The Board notes that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
service for training (ACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131.  Service connection is also available for 
injuries, but not diseases, incurred in or aggravated while 
performing inactive duty service for training (INACDUTRA).  
Id, see also Brooks v. Brown, 5 Vet. App. 484 (1994).  

The Veteran has supplied photocopies of orders for active 
duty for training (ACDUTRA) for the periods August 2, 1999 to 
September 3, 1999, September 4, 1999 to September 30, 1999 
(later changed to September 4, 1999 to December 3, 1999), and 
December 4, 1999 to December 17, 1999.  Verification of 
active duty or ACDUTRA during 1999, however, has not been 
obtained.

The Board's August 2007 remand ordered that the Veteran's 
National Guard duty status during 1999 should be verified, 
including the specific dates of any ACDUTRA or INACDUTRA.  In 
response, the AMC contacted the Puerto Rico Army National 
Guard and the National Personnel Records Center (NPRC).  
While additional personnel and service treatment records were 
procured from these organizations, they do not pertain to the 
Veteran's duty status in 1999.

Therefore, the Veteran's duty status for 1999 has not been 
verified.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).  Accordingly, an additional remand is required to 
verify whether the Veteran served any periods of ACDUTRA or 
INACDUTRA in 1999.

The case is REMANDED for the following action:

1. Verify the Veteran's duty status in the 
National Guard in 1999, to include the 
specific dates of any active duty for 
training or inactive duty training.  If 
such verification is not possible, or 
further efforts would prove futile, such a 
determination should be documented in the 
claims folder.  

2.  Readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the Veteran, issue a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for a 
response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


